Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment and Arguments
.Applicant has significantly amended claims 1, 8, 15  22 by incorporating limitations of claims 23 & 24. The amendment has overcome rejection 103  issued for claims 1-22 & 25 (please see interview summary dated 9/30/2020 and Applicant’s remarks dated 10/09/2020).   Hence, rejection 103 issued for claims 1-22 & 25 has been withdrawn.  The case has now been placed in allowable condition.

Allowable Subject Matter
Claims 1-22 & 25 are allowed. 
 The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8,15 & 22 although the prior art of record teaches splitting the first file into a plurality of data blocks; distributing the plurality of data blocks of the first file across the two or more clouds; none of the prior art, alone or in combination teaches detecting a security risk to the first file; modifying the first set of security attributes to result in a modified set of security attributes, the modifying performed automatically responsive to the security risk; retrieving the first file from the two or more clouds responsive to the modified set of security attributes; and redistributing the first file across the two or more clouds according to the modified set of security attributes.; in view of other limitations of claims 1,8, 15 & 22. 

accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/Primary Examiner, Art Unit 2497